In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                     Filed: November 8, 2018

* * * * * * * * * * * * * * *
GLENN S. DOUGLAS,             *                            No. 14-1226V
                              *
           Petitioner,        *                            Special Master Sanders
                              *
 v.                           *
                              *
SECRETARY OF HEALTH           *                            Stipulation for Award; Influenza (“flu”)
AND HUMAN SERVICES,           *                            Vaccine; Optic Neuritis
                              *
           Respondent.        *
* * * * * * * * * * * * * * *

Milton Clay Ragsdale, IV, Ragsdale LLC, AL, for Petitioner.
Darryl R. Wishard, United States Department of Justice, Washington, D.C., for Respondent.

                                               DECISION1

       On December 22, 2014, Glenn Douglas (“Petitioner”) filed a petition for compensation
pursuant to the National Vaccine Injury Compensation Program.2 42 U.S.C. §§ 300aa-10 to -34
(2012). The petition alleged that the influenza (“flu”) vaccine Petitioner received on November
27, 2012, caused him to suffer from optic neuritis. See Stip. at 1, ECF No. 57.

         On November 7, 2018, the parties filed a stipulation in which they state that a decision
should be entered awarding compensation to Petitioner. Id. at 2. Respondent denies that the flu
vaccine caused Petitioner’s alleged “optic neuritis or any other injury or his current condition.”
Id. at 1. Nevertheless, the parties agree to the joint stipulation, attached hereto as Appendix A.
The undersigned finds the stipulation reasonable and adopts it as the decision of the Court in
awarding damages, on the terms set forth therein.

        The parties stipulate that Petitioner shall receive the following compensation:

1
  This decision shall be posted on the website of the United States Court of Federal Claims, in accordance
with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as
amended at 44 U.S.C. § 3501 note (2012)). As provided by Vaccine Rule 18(b), each party has 14 days
within which to request redaction “of any information furnished by that party: (1) that is a trade secret or
commercial or financial in substance and is privileged or confidential; or (2) that includes medical files or
similar files, the disclosure of which would constitute a clearly unwarranted invasion of privacy.”
Vaccine Rule 18(b).
2
  National Childhood Vaccine Injury Act of 1986, Pub L. No. 99-660, 100 Stat. 3755. Hereafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
            a. A lump sum of $33,283.07, which amount represents compensation for first-
               year life care expenses, in the form of a check payable to Petitioner;
            b. An amount sufficient to purchase the annuity contracts described in
               paragraphs 10 and 11 of the stipulation, paid to the life insurance company
               or companies from which the annuity will be purchased (the “Life Insurance
               Company”), per the stipulation attached as Appendix A.
            c. The parties stipulate that Petitioner shall receive the compensation as set
               forth in paragraphs 8, 10, and 11 of the stipulation, per the stipulation
               attached as Appendix A.
            These amounts represent compensation for all remaining damages that would be
            available under 42 U.S.C. § 300aa-15(a).

Id.

       The undersigned approves the requested amount for Petitioner’s compensation.
Accordingly, an award should be made consistent with the stipulation.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the Clerk of
Court SHALL ENTER JUDGMENT in accordance with the terms of the parties’ stipulation.3

        IT IS SO ORDERED.

                                                  s/Herbrina D. Sanders
                                                  Herbrina D. Sanders
                                                  Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2
                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                               OFFICE OF SPECIAL MASTERS
____________________________________
                                    )
GLENN S. DOUGLAS                    )
                                    )
                Petitioner,         )
    v.                              )
                                    )                         No. 14-1226V
SECRETARY OF HEALTH                 )                         Special Master Sanders
AND HUMAN SERVICES                  )
                                    )
               Respondent.          )
____________________________________)

                                         STIPULATION

       The parties hereby stipulate to the following matters:

       1. Glenn S. Douglas, petitioner, filed a petition for vaccine compensation under the

National Vaccine Injury Compensation Program, 42 U.S.C. §§ 300aa-10 to -34 (the “Vaccine

Program”). The petition seeks compensation for injuries allegedly related to petitioner’s receipt

of an influenza (“flu’) vaccine, which vaccine is contained in the Vaccine Injury Table (the

“Table”), 42 C.F.R. § 100.3 (a).

       2. Petitioner received his flu vaccination on November 27, 2012.

       3. The vaccination was administered within the United States.

       4. Petitioner alleges that he suffered from optic neuritis as a result of receiving the flu

vaccine, and that he experienced the residual effects of this injury for more than six months.

       5. Petitioner represents that there has been no prior award or settlement of a civil action

for damages on his behalf as a result of his condition.

       6. Respondent denies that the flu vaccine caused petitioner to suffer from optic neuritis

or any other injury or his current condition.
       7. Maintaining their above-stated positions, the parties nevertheless now agree that the

issues between them shall be settled and that a decision should be entered awarding the

compensation described in paragraph 8 of this Stipulation.

       8. As soon as practicable after an entry of judgment reflecting a decision consistent with

the terms of this Stipulation, and after petitioner has filed an election to receive compensation

pursuant to 42 U.S.C. § 300aa-21(a)(1), the Secretary of Health and Human Services will issue

the following vaccine compensation payments:

       a. A lump sum of $33,283.07, which amount represents compensation for first year life
       care expenses, in the form of a check payable to petitioner;

       b. An amount sufficient to purchase the annuity contracts described in paragraphs 10 and
       11 below, paid to the life insurance company or companies from which the annuity will
       be purchased (the “Life Insurance Company”).

       9. The Life Insurance Company must have a minimum of $250,000,000 capital and

surplus, exclusive of any mandatory security valuation reserve. The Life Insurance Company

must have one of the following ratings from two of the following rating organizations:

       a.      A.M. Best Company: A++, A+, A+g, A+p, A+r, or A+s;

       b.      Moody’s Investor Service Claims Paying Rating: Aa3, Aa2, Aa1, or Aaa;

       c.      Standard and Poor’s Corporation Insurer Claims-Paying Ability Rating: AA-,
               AA, AA+, or AAA;

       d.      Fitch Credit Rating Company, Insurance Company Claims Paying Ability Rating:
               AA-, AA, AA+, or AAA.

       10. The Secretary of Health and Human Services agrees to purchase an annuity contract

from the Life Insurance Company for the benefit of petitioner, Glenn S. Douglas, pursuant to

which the Life Insurance Company will agree to make payments periodically to petitioner as

follows:




                                                 2
a. For future unreimbursable Medicare Part B Premium, Medigap, and Medicare Part D
expenses, beginning on the first anniversary of the date of judgment, an annual amount of
$2,602.06 to be paid for the remainder of petitioner’s life, all amounts increasing at the
rate of five percent (5%), compounded annually from the date of judgment.

b. For future unreimbursable Chiropractic Care, Balance, Fall Prevention, Mobility,
Flexibility and Self-Defense expenses, beginning on the first anniversary of the date of
judgment, an annual amount of $1,458.48 to be paid up to the second anniversary of the
date of judgment. Thereafter, beginning on the second anniversary of the date of
judgment, an annual amount of $1,137.12 to be paid for the remainder of petitioner’s life,
all amounts increasing at the rate of three percent (3%), compounded annually from the
date of judgment.

c. For future unreimbursable Sportable expenses, beginning on the first anniversary of
the date of judgment, an annual amount of $185.40 to be paid up to the anniversary of the
date of judgment in year 2020, increasing at the rate of three percent (3%), compounded
annually from the date of judgment.

d. For future unreimbursable White Cane, Graphite Cane, Cane Tip, Blind Cane for
Hiking, Portable Magnifier, Low Vision Adaptive Equipment, Text to Speech Device,
Google Glasses, and Sonar Device expenses, beginning on the first anniversary of the
date of judgment, an annual amount of $1,663.63 to be paid up to the second anniversary
of the date of judgment. Thereafter, beginning on the second anniversary of the date of
judgment, an annual amount of $1,526.30 to be paid for the remainder of petitioner’s life,
all amounts increasing at the rate of three percent (3%), compounded annually from the
date of judgment.

e. For future unreimbursable Lifeline and Case Management expenses, beginning on the
first anniversary of the date of judgment, an annual amount of $2,511.55 to be paid for
the remainder of petitioner’s life, increasing at the rate of three percent (3%),
compounded annually from the date of judgment.

f. For future unreimbursable Ancillary Care (Housekeeping) and Home Health Care
expenses, beginning on the first anniversary of the date of judgment, an annual amount of
$13,805.96 to be paid for the remainder of petitioner’s life, increasing at the rate of three
percent (3%), compounded annually from the date of judgment.

g. For future unreimbursable Home Health Care for Travel expenses, beginning on the
first anniversary of the date of judgment, an annual amount of $549.77 to be paid up to
the anniversary of the date of judgment in year 2028, increasing at the rate of three
percent (3%), compounded annually from the date of judgment.

h. For future unreimbursable Primary Care Physician Mileage, Neuro-Ophthalmologist
Mileage, Ophthalmologist Mileage and Counseling Mileage expenses, beginning on the
first anniversary of the date of judgment, an annual amount of $133.88 to be paid for the



                                          3
       remainder of petitioner’s life, increasing at the rate of three percent (3%), compounded
       annually from the date of judgment.

At the sole discretion of the Secretary of Health and Human Services, the periodic payments set

forth in paragraph 10 above may be provided to petitioner in monthly, quarterly, annual or other

installments. The “annual amounts” set forth above describe only the total yearly sum to be paid

to petitioner and do not require that the payment be made in one annual installment. Petitioner

will continue to receive the annuity payments from the Life Insurance Company only so long as

he, Glenn S. Douglas, is alive at the time that a particular payment is due. Written notice shall

be provided to the Secretary of Health and Human Services and the Life Insurance Company

within twenty (20) days of Glenn S. Douglas’s death.

       11. The Secretary of Health and Human Services agrees to purchase an annuity contract

from the Life Insurance Company for the benefit of petitioner, Glenn S. Douglas, pursuant to

which the Life Insurance Company will agree to make payments periodically to petitioner for all

other damages available under 42 U.S.C. §300aa-15(a), as follows:

       Beginning as soon as practicable after judgment, $4,291.32 per month for life only.

The payments provided for in paragraph 11 shall be made as set forth above. Written notice to

the Secretary of Health and Human Services and to the Life Insurance Company shall be

provided within twenty (20) days of petitioner’s death.

       12. The annuity contracts will be owned solely and exclusively by the Secretary of

Health and Human Services and will be purchased as soon as practicable following the entry of a

judgment in conformity with this Stipulation. The parties stipulate and agree that the Secretary

of Health and Human Services and the United States of America are not responsible for the

payment of any sums other than the amounts set forth in paragraph 8 herein and the amounts

awarded pursuant to paragraph 13 herein, and that they do not guarantee or insure any of the

                                                 4
future annuity payments. Upon the purchase of the annuity contract, the Secretary of Health and

Human Services and the United States of America are released from any and all obligations with

respect to future annuity payments.

        13. As soon as practicable after the entry of judgment on entitlement in this case, and

after petitioner has filed both a proper and timely election to receive compensation pursuant to

42 U.S.C. § 300aa-21(a)(1), and an application, the parties will submit to further proceedings

before the special master to award reasonable attorneys’ fees and costs incurred in proceeding

upon this petition.

        14. Petitioner and his attorney represent that they have identified to respondent all

known sources of payment for items or services for which the Program is not primarily liable

under 42 U.S.C. § 300aa-15(g), including State compensation programs, insurance policies,

Federal or State health benefits programs (other than Title XIX of the Social Security Act

(42 U.S.C. § 1396 et seq.)), or entities that provide health services on a pre-paid basis.

        15. Payments made pursuant to paragraph 8 and any amounts awarded pursuant to

paragraph 13 of this Stipulation will be made in accordance with 42 U.S.C. § 300aa-15(i),

subject to the availability of sufficient statutory funds.

        16. The parties and their attorneys further agree and stipulate that, except for any award

for attorneys’ fees and litigation costs, and past unreimbursable expenses, the money provided

pursuant to this Stipulation either immediately or as part of the annuity contract, will be used

solely for petitioner’s benefit as contemplated by a strict construction of 42 U.S.C. §§ 300aa-

15(a) and (d), and subject to the conditions of 42 U.S.C. §§ 300aa-15(g) and (h).

        17. In return for the payments described in paragraphs 8 and 13, petitioner, in his

individual capacity, and on behalf of his heirs, executors, administrators, successors or assigns,



                                                   5
does forever irrevocably and unconditionally release, acquit and discharge the United States and

the Secretary of Health and Human Services from any and all actions or causes of action

(including agreements, judgments, claims, damages, loss of services, expenses and all demands

of whatever kind or nature) that have been brought, could have been brought, or could be timely

brought in the Court of Federal Claims, under the National Vaccine Injury Compensation

Program, 42 U.S.C. § 300 aa-10 et seq., on account of, or in any way growing out of, any and all

known or unknown, suspected or unsuspected personal injuries to or death of petitioner resulting

from, or alleged to have resulted from, the flu vaccination administered on November 27, 2012,

as alleged by petitioner in a petition for vaccine compensation filed on or about December 22,

2014, in the United States Court of Federal Claims as petition No. 14-1226V.

       18. If petitioner should die prior to entry of judgment, this agreement shall be voidable

upon proper notice to the Court on behalf of either or both of the parties.

       19. If the special master fails to issue a decision in complete conformity with the terms

of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a

decision that is in complete conformity with the terms of this Stipulation, then the parties’

settlement and this Stipulation shall be voidable at the sole discretion of either party.

       20. This Stipulation expresses a full and complete negotiated settlement of liability and

damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except

as otherwise noted in paragraph 13 above. There is absolutely no agreement on the part of the

parties hereto to make any payment or to do any act or thing other than is herein expressly stated

and clearly agreed to. The parties further agree and understand that the award described in this

Stipulation may reflect a compromise of the parties’ respective positions as to liability and/or




                                                  6
amount of damages, and further, that a change in the nature of the injury or condition or in the

items of compensation sought, is not grounds to modify or revise this agreement.

       21. Petitioner hereby authorizes respondent to disclose documents filed by petitioner in

this case consistent with the Privacy Act and the routine uses described in the National Vaccine

Injury Compensation Program System of Records, No. 09-15-0056.

       22. This Stipulation shall not be construed as an admission by the United States or the

Secretary of Health and Human Services that the flu vaccine caused petitioner’s optic neuritis or

any other injury or his current condition.

       23. All rights and obligations of petitioner hereunder shall apply equally to petitioner’s

heirs, executors, administrators, successors, and/or assigns.

                                    END OF STIPULATION
/
/
/
/
/
/
/
/
/
/
/
/
/
/
/
/


/
/
                                                 7